The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Papaioannou, WO 2014/018736 A1, which discloses a leg prosthesis (Figure 1; paragraph 0030) comprising an inflatable lining having multiple longitudinal cells 303 (Figures 2-3; paragraphs 0031-0032, 0035) sharing air passages with one another (Figure 8; paragraphs 0006, 0018, 0039, 0041-0043) and a remote control (Figure 15) in data communication with a pump assembly (Figures 5, 7-8, and 10-12; paragraphs 0059-0061) for inflating and deflating the lining to a desired air pressure (Figures 6 and 9; abstract; paragraphs 0037-0038).  Regarding claims 6-7, pressure sensors, controllable valves, and circuitry for adjusting and retaining constant pressure in the lining are illustrated in Figures 5, 7-8, and 15, and described in the abstract and paragraphs 0006, 0035-0037, and 0042.  Regarding claims 8-10, both wired and wireless communication is present in the control system of Figure 15 (paragraphs 0060-0061).  Regarding claim 11, user interface 1521 (Figure 15) is manually controlled to partially or fully deflate the bladders for doffing (paragraphs 0038, 0059) in the case of an operational fault or for some other reason.  Regarding claim 12, the system may be pneumatic, with bladders being inflated with a gas such as air (paragraph 0035).  Regarding claim 13, elements of pump motor 807 and controllable valves 815 and 817 (Figure 8) are innately mechanical.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Papaioannou, WO 2014/018736 A1.  Cells arranged in crisscross fashion would have been obvious for relatively long residual limbs and to more precisely control pressures at regions with diverse sensitivities and other indications.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the altered scope of the claims (MPEP § 2120 I):  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774